MerueloMaddux Properties, Inc. Supplemental Information December 31, 2008 MerueloMaddux Properties, Inc. Supplemental Operating and Financial Information Fourth Quarter 2008 Table of Contents Corporate Information PAGE Company Background 4 Quarterly Highlights 5 Investor Information 6 Supplemental Financial Information Consolidated Balance Sheets 8 Consolidated Statements of Operations 9 Capital Structure/Market Capitalization 10 Debt Summary 11 Reconciliation of Net Income (Loss) to Earnings Before Interest, Taxes and Depreciation 12 Management Statements on Forward Looking Statements, Estimates and Non-GAAP Supplemental Measures 13-14 Portfolio Data Portfolio Overview – Rental Projects 16 Development Pipeline 17 Rental Project Portfolio Leasing Activity 18 Acquisition and Disposition Activity 19 Commercial Project Stabilization 20 Residential Project Development 21 2 MerueloMaddux Properties, Inc. Supplemental Operating and Financial Information Fourth Quarter 2008 Corporate Information 3 MerueloMaddux Properties, Inc. Supplemental Operating and Financial Information Fourth Quarter 2008 Company Background MerueloMaddux Properties, Inc. (MMPI) is a self-managed, full-service real estate company that develops, redevelops, owns and invests in commercial and residential properties located in downtown LosAngeles and other densely populated urban areas in California that are undergoing demographic or economic changes.We are an experienced real estate company in the Los Angeles metropolitan market.
